EXECUTIVE STOCK PLEDGE, SECURITY AND RETENTION AGREEMENT

             THIS EXECUTIVE STOCK PLEDGE, SECURITY AND RETENTION AGREEMENT (as
amended, supplemented or otherwise modified from time to time this "Agreement")
is made as of April 18, 2001, between Kevin G. Kerns ("Pledgor"), and Apropos
Technology, Inc., an Illinois corporation (the "Company").

             Contemporaneously with the execution of this Agreement, Pledgor has
executed a promissory note (as amended, supplemented or otherwise modified from
time to time the "Note") to the order of the Company to evidence a loan by the
Company, being made to fund certain alternative minimum tax obligations of
Pledgor.

             The Pledgor has agreed to pledge to the Company, to secure payment
on the Note, 311,111 Common Shares of the Company (the "Common Shares"),
identified on Exhibit A (the "Initial Pledged Shares," and together with any
other Common Shares pledged hereunder from time to time, the "Pledged Shares")
and to grant a security interest in all of his future federal and state income
tax refunds to secure payment on the Note (to the extent of any and all “AMT
Recoveries” as defined under the Note).

             In consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Company to make the loan represented by
the Note,  Pledgor and the Company hereby agree as follows:

             1.          Incorporation of Recitals. The above recitals are
incorporated into this Agreement.

             2.          Pledge.  Pledgor hereby pledges to the Company, and
grants to the Company a security interest in, all of the following, whether now
owned or hereafter acquired: (i) the Initial Pledged Shares, (ii) the
"Additional Pledged Shares," (iii) distributions in respect of, in substitution
for, or in exchange for any of the Pledged Shares (including by way of stock
dividend, asset distributions or otherwise), as security for the prompt and
complete payment when due of the unpaid principal of, and unpaid interest on,
the Note, (iv) all of Pledgor’s federal and state income tax refunds arising
from AMT Recoveries, and (v) all proceeds of the foregoing.  Commencing on the
date one year from the date hereof, in the event that at any time thereafter the
"Fair Market Value" of the Pledged Shares is less than the outstanding principal
amount of the Note and accrued and unpaid interest (the "Loan Balance") at such
time, Pledgor shall deposit with the Company, within 10 business days,
additional certificates representing Common Shares of the Company (the
"Additional Pledged Shares"), together with executed stock powers in the form
attached hereto as Exhibit B, such that the aggregate Fair Market Value of the
Pledged Shares, including the Additional Pledged Shares at the time of the
additional deposit, is no less than 110% of the then outstanding Loan Balance. 
The Company's sole remedy for a failure to comply with the preceding sentence
shall be to declare a Default under Section 7 of this Agreement and exercise its
remedies thereunder.  At any time of determination of the "Fair Market Value" of
Common Shares, such value shall be deemed to be the average of the per share
closing price of the Common Shares on the principal market on which such shares
are traded for the previous ten trading days, unless trading is suspended in
which case the value shall be determined in good faith by the Board of Directors
of the Company.

             3.          Delivery of Pledged Shares.  Upon the execution of this
Agreement, Pledgor shall deliver to the Company the certificate(s) representing
the Initial Pledged Shares, together with duly executed stock powers in
substantially the form attached hereto as Exhibit B, and a duly executed power
of attorney in substantially the form attached hereto as Exhibit C.  The Pledgor
represents that the Initial Pledged Shares represent the lesser of (i) Common
Shares with a Fair Market Value equal to 1.5 times the principal amount of the
Note, or (ii) all of the Common Shares of the Company owned by the Executive. 
The Company covenants that the stock powers and power of attorney shall be
utilized solely in connection with any applicable surrender of Pledgor's shares
pursuant to the exercise of the Company's rights under Sections 7(a) or 7(b) of
this Agreement.

             4.          Voting Rights.  Notwithstanding anything to the
contrary contained herein, during the "Term of this Agreement" (as defined in
Section 8 below) and until such time as there exists a "Default" (as defined in
Section 7 below) under the Note or under this Agreement, Pledgor shall be
entitled to all voting rights with respect to the Pledged Shares.  During the
continuance of any such Default, any officer or director of the Company (other
than Pledgor), as directed by the Board of Directors shall have the right to
vote the Pledged Shares.

             5.          Stock Dividends; Distributions, etc.  If, during the
Term of this Agreement, Pledgor becomes entitled to receive, or receives, any
securities or other property in respect of, in substitution of, or in exchange
for any of the Pledged Shares or any other pledged collateral (whether as a
distribution in connection with any recapitalization, reorganization or
reclassification, a stock dividend or otherwise), Pledgor shall accept such
securities or other property on behalf of, and for the benefit of, the Company
as additional security for Pledgor's unpaid indebtedness under the Note and
shall promptly deliver such additional security to the Company, together with
duly executed forms of assignment, and such additional security shall be deemed
to be part of the collateral pledged hereunder.

             6.          Substitution of Collateral.  With the consent of the
Company, which shall be given or withheld in the Company's sole and absolute
discretion, Pledgor shall be entitled to the release of all or a portion of the
Pledged Shares (the "Released Shares"); provided that Pledgor substitutes, for
such Released Shares, collateral of such value and liquidity as the Company
deems appropriate, accompanied by appropriate forms of assignment and other
documentation, all to the Company's sole satisfaction.  Upon such substitution
of collateral, the Company shall promptly surrender the Released Shares to
Pledgor, together with all forms of assignment relating thereto, and shall
promptly execute and deliver such other and further documents as may be
necessary to evidence its full and complete release of any security interest in
the Released Shares.  Any reference in this Agreement to the Pledged Shares
shall be to the Pledged Shares, if any, remaining after the release of Released
Shares pursuant to this Section 6.

 

             7.          Default.

             (a)         In the event (i) Pledgor fails to pay any portion of
the principal or interest under the Note when it becomes due, and such failure
or breach is not cured by Pledgor within five days of written notice thereof
from the Company, (ii) any representation of Pledgor in the Note or this Pledge
Agreement was incorrect in any material respect when made, (iii) Pledgor
otherwise breaches this Agreement or the Note in any manner, which breach is not
cured within five days of written notice from the Company, or (iv) the Pledgor
files a petition or otherwise seeks relief under any bankruptcy, insolvency or
similar law ("Insolvency Law") or a receiver, conservator, custodian or similar
person is appointed by court order, or an order for relief is entered under
federal or other applicable bankruptcy laws with respect to Pledgor, or a
petition is filed against Pledgor under any Insolvency Law, or Pledgor makes an
assignment for the benefit of creditors (any such event in (i)-(iv) being a
"Default"), then the Company may exercise any and all rights, powers and
remedies of any owner of the Pledged Shares or other pledged collateral in
furtherance of this Agreement and shall have, and may exercise without demand,
any and all of the rights and remedies granted to a secured party upon default
under the Uniform Commercial Code of Illinois or otherwise available to the
Company under applicable law.  Without limiting the foregoing, the Company is
authorized to sell, assign and deliver at its discretion, from time to time
during any period after a Default, all or any part of the Pledged Shares and
other pledged collateral for the account of Pledgor at any private sale or
public auction, on not less than ten days' written notice to Pledgor, at such
price or prices and upon such terms as the Company may reasonably deem
advisable.  Pledgor shall have no right to redeem any Pledged Shares or other
pledged collateral thus sold or auctioned.  At any such sale or auction, the
Company may bid for, and become the purchaser of, the whole or any part of the
Pledged Shares or other collateral offered for sale.  In case of any such sale
or auction, after deducting the costs, attorneys' fees and other expenses of
sale and delivery, the remaining proceeds of such sale shall be applied to the
due and unpaid principal of, and due and unpaid accrued interest on, the Note;
provided that promptly after payment in full of the indebtedness evidenced by
the Note, the balance of the proceeds of sale or auction then remaining shall be
paid to Pledgor and Pledgor shall be entitled to the prompt return of any of the
Pledged Shares or other collateral remaining in the hands of the Company. 
Pledgor shall be liable for any deficiency if the remaining proceeds are
insufficient to pay the indebtedness under the Note in full only to the extent,
and in the circumstances, set forth in the Note.

             (b)        In addition to and not in lieu of the remedies set forth
in Section 7(a), so long as Common Shares of the Company of the same class as
the Pledged Shares are publicly traded, the Pledgor agrees that the Company
shall not be obligated to sell the Pledged Shares pursuant to Section 7(a), but
may instead, at its option, purchase all or any part of the Pledged Shares at
the Fair Market Value at the date of purchase, and may apply the proceeds
thereof to the Loan Balance.

             8.          Payment of Indebtedness; Release of Pledged Shares on
Sale; Term.  Upon payment in full of the indebtedness evidenced by this Note,
the Company shall promptly surrender the Pledged Shares and any other collateral
pledged pursuant to this Agreement to Pledgor, together with all forms of
assignment, and shall promptly execute and deliver such other and further
documents as may be reasonably necessary to evidence its full and complete
release of any security interest in such Pledged Shares and pledged collateral. 
Prior to a Default, upon the receipt, by the Company of an irrevocable letter of
direction from the Pledgor to a broker, with an acknowledgment from the broker,
in form and substance satisfactory to the Company, to sell certain Pledged
Shares and remit the proceeds, net of the Associated Tax Liability (as defined
in the Note) directly to the Company, the Company shall promptly surrender such
Pledged Shares to such broker.  The "Term of this Agreement" shall begin as of
the date first set forth above and shall expire when all indebtedness evidenced
by the Note shall have been paid in full.

             9.          No Other Liens; No Sales or Transfers.  Pledgor hereby
represents and warrants that he has good and valid title to all of the Pledged
Shares and will have good and valid title to any Additional Pledged Shares, free
and clear of all liens, security interests and other encumbrances, and Pledgor
hereby covenants that, until such time as all of the outstanding principal of
and interest on the Note has been repaid, Pledgor shall not (i) create, incur,
assume or suffer to exist any pledge, security interest, encumbrance, lien or
charge of any kind against the Pledged Shares or against Pledgor's rights as a
holder thereof, other than pursuant to this Agreement and/or (ii) sell or
otherwise transfer any Pledged Shares or any interest therein, except as
expressly permitted herein.

             10.        Further Assurances.  Pledgor agrees that, at any time
and from time to time upon the written request of the Company, Pledgor shall, at
the Company's sole expense, execute and deliver such further documents
(including UCC financing statements), and do such further acts and things, as
the Company may reasonably request in order to effect the purposes of this
Agreement.

             11.        Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

             12.        No Waiver; Cumulative Remedies.  Neither Party shall by
any act, delay, omission or otherwise be deemed to have waived any of such
Party's rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by the waiving Party, and then only to the extent therein set
forth.  A waiver by either Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such Party
would otherwise have on any future occasion.  No failure to exercise, nor any
delay in exercising, on the part of either Party, any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.

             13.        Care of Collateral.  The Company has no obligations to
(i) initiate any actions with respect to or otherwise inform Pledgor of any
offer or right relating to the collateral, or (ii) protect the collateral
against declines in market value or otherwise.              14.       
Miscellaneous.  None of the terms or provisions of this Agreement may be 
altered, modified or amended except by an instrument in writing, duly executed
by the Parties.  This Agreement and all rights, remedies and obligations of the
Parties shall inure to the benefit of and be binding upon the Parties and their
respective successors and assigns.  This Agreement may be transferred or
assigned by the Company, in whole or in part.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Illinois without regard to principles of conflicts of law.

             15.        Notice.  All notices and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person or when dispatched by electronic facsimile (if
confirmed in writing by mail simultaneously dispatched) or one business day
after having been dispatched by a nationally recognized overnight courier
service to, in the case of the Company, the Company's principal place of
business, and in the case of the Pledgor, the Pledgor's contact information set
forth in the Company's records.

             IN WITNESS WHEREOF,  this Agreement has been executed as of the
date first above written.

  APROPOS TECHNOLOGY, INC.       /s/ Kevin G. Kerns   /s/Frank Leonard

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Pledgor By: Frank Leonard    

--------------------------------------------------------------------------------

  Its: Chief Financial Officer    

--------------------------------------------------------------------------------

 

EXHIBIT A

PLEDGED SHARES

Certificate No. Number of Shares  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    311,111  

 

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

ASSIGNMENT OF STOCK

             FOR VALUE RECEIVED, Kevin G. Kerns does hereby assign and transfer
to____________________ , Three Hundred Eleven Thousand One Hundred Eleven
(311,111) of Common Shares of APROPOS TECHNOLOGY, INC., an Illinois corporation,
standing in the name of ________________ on the books of the corporation
represented by Certificate No. ____, and does hereby irrevocably constitute and
appoint any officer to transfer said stock on the books of the corporation with
full power of substitution in the premises.

             Dated: ______________, _______

 

    /s/ Kevin G. Kerns  

--------------------------------------------------------------------------------

 

EXHIBIT C

POWER OF ATTORNEY MADE April 18, 2001.

1.          I, Kevin G.
Kerns______________________________________________________________________________________
                                                                   (insert name
and address of principal)
hereby appoint:   Apropos Technology, Inc. and each of its officers, including
but not limited to Kevin G. Kerns and Francis J. Leonard, One Tower Lane,
Oakbrook Terrace, Illinois  60181
                                                                   (insert name
and address of agent)
as my attorney-in-fact (my "agent") to act for me and in my name (in any way I
could act in person) with respect to 311,111 Common Shares owned by me and any
additional property distributed to me as dividends, stock-splits or otherwise in
respect to those shares (collectively, the "Property"), but only and solely with
respect to effecting a transfer of the Property in accordance with Sections 7(a)
and/or 7(b) of the Executive Stock Pledge Agreement dated April 18, 2001.

             My agent shall have the right by written instrument to delegate any
or all of the foregoing powers (subject to its limitations)  to any person or
persons whom my agent may select, but such delegation may be amended or revoked
by any agent (including any successor) named by me who is acting under this
power of attorney at the time of reference.

             This power of attorney shall become effective immediately.

             This power of attorney is irrevocable and shall to the extent
permissible by law survive my death and be binding on my legal representatives.

             I am fully informed as to all the contents of this form and
understand the full import of this grant of powers to my agent.

  Signed  /s/ Kevin G. Kerns    

--------------------------------------------------------------------------------

  Type Principal Name       State of _______________________ )     )SS. County
of _______________________ )

             The undersigned, a notary public in and for the above county and
state, certifies that _____________, known to me to be the same person whose
name is subscribed as principal to the foregoing power of attorney, appeared
before me and the additional witnesses in person and acknowledged signing and
delivering the instrument as the free and voluntary act of the principal, for
the uses and purposes therein set forth

Dated:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

  Notary Public (SEAL)     My commission expires    

--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED WITNESSES CERTIFIES THAT ___________________ KNOWN TO ME
TO BE THE SAME PERSON WHOSE NAME IS SUBSCRIBED AS PRINCIPAL TO THE FOREGOING
POWER OF ATTORNEY, APPEARED BEFORE ME AND THE NOTARY PUBLIC AND ACKNOWLEDGED
SIGNING AND DELIVERING THE INSTRUMENT AS THE FREE AND VOLUNTARY ACT OF THE
PRINCIPAL, FOR THE USES AND PURPOSES THEREIN SET FORTH.  EACH OF THE UNDERSIGNED
WITNESSES BELIEVES THE PRINCIPAL TO BE OF SOUND MIND AND MEMORY.

Dated:    

--------------------------------------------------------------------------------

    Residing at:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(witness)         Residing at:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(witness)  

 